DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 7B-8 and 11) in the reply filed on 10/24/2022 is acknowledged. On the reply, Applicant stated that claims 1-8 and 12-17 read on the elected species, however, claims 18-19 and 23-24 also read on the elected Species A. As such, claims 1-8, 12-19 and 23-24 are examined as follows, and claims 9-11 and 20-22 are withdrawn from examination as directed to non-elected subject matter.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Digitizer and Electronic Apparatus with foldable base member including through holes”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 13, 15-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. in US 2022/0113854 (hereinafter He) in view of Wu et al. in US 2021/0181918 (hereinafter Wu).

Regarding claim 1, He discloses a digitizer (He’s par. 1: touch module) comprising: 
a base member (He’s Figs. 1-2 and par. 38: dielectric 10) comprising a front surface  (He’s Fig. 1: top of 10) and a rear surface opposing the front surface (He’s Fig. 1: bottom of 10); 
first sensing lines (He’s Fig. 2 and par. 38: see 21) disposed on the base member (He’s Figs. 1-2), arranged in a first direction (He’s Fig. 2), and extending in a second direction crossing the first direction (He’s Fig. 2); and 
second sensing lines (He’s Fig. 2 and par. 38: see 22) disposed on the base member (He’s Figs. 1-2), spaced apart from the first sensing lines (He’s Figs. 1-2 and par. 38), arranged in the second direction (He’s Fig. 2), and extending in the first direction (He’s Fig. 2), 
wherein the base member (He’s Figs. 1-2: see 10) is foldable (He’s par. 4, 38: folding and curling) and is provided with a through-hole (He’s Figs. 3-4, 6-7 and par. 38: hollow patterns 11) penetrating at least a portion thereof (He’s Figs. 3-4, 6-7), and 
the through-hole (He’s Figs. 3-4, 6-7: see 11) is surrounded by the first sensing lines (He’s Figs. 3-4, 6-7: see 21) and the second sensing lines (He’s Fig. 2 and par. 38, 45: “hollow patterns arranged around touch electrode patterns 20” which include second sensing line 22).
He fails to explicitly disclose a folding axis.  
However, in the related field of endeavor of foldable touch displays, Wu discloses the base member foldable about an imaginary folding axis extending in the second direction (Wu’s Fig. 6 and par. 333: folding axis FX1 or FX4 one of which is equivalent to the second direction in He’s Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art that He’s foldable display would fold folding axis extending in the second direction (Wu’s Fig. 6 and par. 33: folding axis FX1 or FX4 one of which is equivalent to the second direction in He’s Fig. 2) in order to obtain the predictable result of folding of the display panel in a direction consistent with the extension direction of the touch signal lines (He’s par. 44) or in a known direction (Wu’s Fig. 6 and par. 33).

Regarding claim 15, He discloses an electronic apparatus (He’s par. 62) comprising: 
a display module disposed under the window (He’s Fig. 2 and par. 40); and a digitizer (He’s Figs. 1-2 and par. 38: touch patterns 20 and dielectric 10), wherein the digitizer (He’s Figs. 1-2  touch patterns 20 and dielectric 10) comprises: a base member (He’s Figs. 1-2 and par. 38: dielectric 10) comprising a front surface (He’s Fig. 1: top of 10) and a rear surface opposing the front surface (He’s Fig. 1: bottom of 10); and first and second sensing lines (He’s Fig. 2 and par. 38: see 21 and 22) disposed on the base member (He’s Figs. 1-2: see 10), arranged in a first direction and a second direction (He’s Fig. 2), respectively, spaced apart and insulated from each other (He’s Figs. 1-2 and par. 38), the second direction crossing the first direction (He’s Fig. 2), wherein the display module is foldable (He’s par. 38: folding process of the display panel), the digitizer is provided with a through-hole (He’s Figs. 3-4, 6-7 and par. 38: hollow patterns 11) penetrating at least a portion of the base member (He’s Figs. 3-4, 6-7), and the through-hole (He’s Figs. 3-4, 6-7: see 11) is surrounded by the first sensing lines (He’s Figs. 3-4, 6-7: see 21) and the second sensing lines (He’s Fig. 2 and par. 38, 45: “hollow patterns arranged around touch electrode patterns 20” which include second sensing line 22).
He fails to disclose a cover window, the digitizer disposed under the display module, the base member’s front surface adjacent to the display module, or explicitly the folding axis.
However, in the related field of endeavor of foldable touch displays, Wu discloses a cover window (Wu’s Fig. 2 and par. 35: CO), the digitizer disposed under the display module (Wu’s Fig. 2 and par. 41: TU disposed between EN and EL of DU), the base member’s front surface adjacent to the display module (when TU is below EN in Wu’s Fig. 2, the top surface of TU is adjacent to the display module layer EN) and the base member foldable about an imaginary folding axis extending in the second direction (Wu’s Fig. 6 and par. 333: folding axis FX1 or FX4 one of which is equivalent to the second direction in He’s Fig. 2)
Thus, it would also have been obvious to one of ordinary skill in the art that He’s apparatus would include a cover window (Wu’s Fig. 2: CO), that the digitizer would be disposed under the display module (Wu’s Fig. 2 and par. 41: TU under EN upon integration) and that He’s foldable display would fold folding axis extending in the second direction (Wu’s Fig. 6 and par. 33: folding axis FX1 or FX4 one of which is equivalent to the second direction in He’s Fig. 2); in order to obtain the benefit of protecting the elements of the device (Wu’s par. 35), the benefit of integrating the touch unit into the display unit (Wu’s par. 41) and the predictable result of folding of the display panel in a direction consistent with the extension direction of the touch signal lines (He’s par. 44) or in a known direction (Wu’s Fig. 6 and par. 33).
An electronic apparatus (Wu’s par. 1) comprising: 
a window (Wu’s Fig. 2 and par. 35: cover layer CO which would be located on top of He’s Fig. 1); 
a display module disposed under the window (Wu’s Fig. 2 and par. 41: display unit DU equivalent to the display elements of He’s Fig. 2 and par. 40); and 
a digitizer (Wu’s Fig. 2 and par. 41: touch unit TU equivalent to touch patterns 20 and dielectric 10 of He’s Figs. 1-2 and par. 38) disposed under the display module (upon combination, He’s Figs. 1-2  touch patterns 20 and dielectric 10 is equivalent to Wu’s touch unit TU and is disposed under the encapsulation layer EN of the display panel DU per Wu’s par. 41 and Fig. 2), wherein the digitizer (He’s Figs. 1-2  touch patterns 20 and dielectric 10) comprises: 
a base member (He’s Figs. 1-2 and par. 38: dielectric 10) comprising a front surface (He’s Fig. 1: top of 10) adjacent to the display module (upon combination, He’s Figs. 1-2  touch pattern 20 an dielectric 10 is equivalent to Wu’s TU and is disposed under the encapsulation layer EN of the display panel DU per Wu’s par. 41 and Fig. 2) and a rear surface opposing the front surface (He’s Fig. 1: bottom of 10); and 
first and second sensing lines (He’s Fig. 2 and par. 38: see 21 and 22) disposed on the base member (He’s Figs. 1-2: see 10), arranged in a first direction and a second direction (He’s Fig. 2), respectively, spaced apart and insulated from each other (He’s Figs. 1-2 and par. 38), the second direction crossing the first direction (He’s Fig. 2), 
wherein the display module is foldable (He’s par. 38: folding process of the display panel) about an imaginary folding axis extending in the second direction (Wu’s Fig. 6 and par. 33: folding axis FX1 or FX4 one of which is equivalent to the second direction in He’s Fig. 2 and par. 44), 
the digitizer is provided with a through-hole (He’s Figs. 3-4, 6-7 and par. 38: hollow patterns 11) penetrating at least a portion of the base member (He’s Figs. 3-4, 6-7), and 
the through-hole (He’s Figs. 3-4, 6-7: see 11) is surrounded by the first sensing lines (He’s Figs. 3-4, 6-7: see 21) and the second sensing lines (He’s Fig. 2 and par. 38, 45: “hollow patterns arranged around touch electrode patterns 20” which include second sensing line 22).

Regarding claims 2 and 16, He in view of Wu fail to explicitly disclose wherein the through-hole has a width equal to or greater than about 10 micrometers and equal to or smaller than about 300 micrometers in the first direction.
He does disclose different embodiments where the through-hole is in a range of 3-5 micrometers (He’s Fig. 3 and par. 48: diameter of holes and He’s 6 and par. 49: width of rectangular strip at what appears 45 angle from the horizontal [first direction]) or in a range of 10-20 microns (He’s Fig. 10 and par. 53: outside sensors 21).
Furthermore, MPEP 2144.05 discloses that a prima facie case of obviousness exists when the claimed ranges are close to the prior art ranges. 
Therefore, it would have been obvious to one of ordinary skill in the art that He’s through-hole (He’s Figs. 3-4, 6-7: see 11) has a width equal to or greater than about 10 micrometers and equal to or smaller than about 300 micrometers (close range to 3-5 microns in He’s Figs. 3, 6, 10 and par. 48-49, 53) in the first direction (He’s Fig. 2: horizontal), in order to obtain one of the already disclosed widths (He’s Fig. 10 and par. 53: 10 microns) and to obtain the benefit of an optimized range through routine experimentation (MPEP 2144.05).

Regarding claim 3, He in view of Wu disclose wherein the through-hole is provided in plural (He’s Figs. 3-4, 6: see 11), and the through-holes are arranged in the first direction and the second direction to be spaced apart from each other (He’s Figs. 3-4, 6: see 11).

Regarding claim 8, He in view of Wu further disclose wherein the base member comprises polyimide (He’s Figs. 1-2 and par. 43: dielectric 10 which comprises polyimide upon combination with Wu’s par. 35). It would also have been obvious to one of ordinary skill in the art that Wu’s dielectric member 10 would include polyimide (Wu’s par. 35) in order to obtain the predictable result of a known insulating material for substrates in foldable displays (Wu’s par. 35).

Regarding claims 13 and 23, He fails to disclose wherein the through-hole has a width equal to or greater than about 1 millimeter and equal to or smaller than about 5 millimeters in the second direction.
He does disclose an embodiment where a rectangular through-hole has a short width of 3-5 microns (He’s Fig. 6 and par. 49) but does not disclose the size of other width of the rectangle, only that it extends the size of the light emitting region (He’s Figs. 6-7 and par. 38: see AA).  
Wu also discloses that a chip for an LED varies from 300 micrometers to 10 millimeters (Wu’s par. 37).
Furthermore, MPEP 2144.05 discloses that a prima facie case of obviousness exists when the claimed ranges are close to the prior art ranges. 
As such, given that He’s rectangular through-hole extends longer than the width of the light emitting region (He’s Fig. 6: see 111) and the light emitting region has a size of 0.3-10mm (Wu’s par. 37: 300µm to 10mm which is close to the claimed 1-5mm), thus it would have been obvious to one of ordinary skill in the art that He’s through-hole (He’s Figs. 3-4, 6-7: see 11) has a width equal to or greater than about 1 millimeter and equal to or smaller than about 5 millimeters (He’s Fig. 6: see longer width of strip shaped hole 111 which extends the length of the light emitting region AA that is 300µm to 10mm per Wu’s par. 37)  in the second direction (He’s Figs. 2, 6: vertical), in order to obtain the benefit of an optimized range through routine experimentation that is close in range to the prior art (MPEP 2144.05).

Claims 4-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Wu as applied above, in further view of Choi et al. in US 2018/0356916 (hereinafter Choi).

Regarding claims 4 and 17, He in view of Wu fail to disclose wherein the first and second sensing lines are embedded in the base member. However, in the related field of endeavor of capacitor touch panels for flexible display panels (Choi’s par. 17-21), Choi discloses the first and second sensing lines (Choi’s Figs. 1, 4A and par. 106-108: EL1 and EL2 equivalent to 21 and 22 of He’s Fig. 2) are embedded in the base member (Choi’s Fig. 4A and par. 107-108: sub equivalent to 10 in He’s Figs. 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, to embed He’s first and second sensing lines (He’s Fig. 2: 21 and 22) in the base member (He’s Fig. 1: see 10), in order to obtain the benefit of preventing the electrodes from being broken in flexible devices when bent or stretched (Choi’s par. 108).

Regarding claims 5 and 18, He in view of Wu and Choi disclose wherein the base member (He’s Fig. 2: see 10) comprises: 
a first line area in which the first sensing line is disposed (He’s Figs. 1-3, 6-7: see area where 21 is disposed), the first sensing lines being adjacent to the front surface of the base member (He’s par. 41: electrodes 21 and 22 arranged on two surfaces opposite each other of layer 10 and Choi’s Fig. 1: see EL1);
a second line area in which the second sensing line is disposed (He’s Fig. 2: see area where 22 is disposed. 22 includes a grid such as 21 in Figs. 3, 6-7), the second sensing lines being adjacent to the rear surface of the base member (He’s par. 41: electrodes 21 and 22 arranged on two surfaces opposite each other of layer 10 and Choi’s Fig. 1: see EL2); and 
a non-line area (He’s Figs. 3, 6-7: see area outside the grid that constitutes 21) defined between the first line area and the second line area in a plan view (He’s Figs. 3, 6-7 are closeup views of the S region in Fig. 2 which is shown defined between 21 and 22), 
wherein the through-hole overlaps the non-line area in the plan view (He’s Figs. 3, 6-7: 111 outside grid 21) and penetrates the base member from the front surface of the base member to the rear surface of the base member (He’s Fig. 4 and par. 55).

Regarding claim 6, He in view of Wu and Choi disclose wherein the base member (He’s Fig. 2: see 10) defines a first additional hole (He’s Figs. 7-8: e.g. 111) which overlaps the first line area in the plan view (He’s Figs. 7-8: see portion of 111 overlapping 21) and is defined from the rear surface of the base member with a certain depth (He’s Figs. 4, 8 and par. 55: through-hole).

Regarding claim 7, He in view of Wu and Choi further disclose wherein the base member (He’s Fig. 2: see 10) defines a second additional hole (He’s Fig. 7: e.g. 111 but on 22 of Fig. 2) overlapping the second line area in the plan view (He’s Fig. 7 also represents a touch electrode 22 upon combination with par. 46) and is defined from the front surface of the base member with a certain depth (He’s Figs. 4, 8 and par. 55: through-hole).
It would also have been obvious to one of ordinary skill in the art that He’s Fig. 7 is representative of the second line area 22 (He’s Fig. 2) in order to obtain the predictable result of already disclosed embodiments where both touch electrodes are mesh and include holes (He’s par. 46).

Regarding claim 19, He in view of Wu and Choi further disclose wherein the base member (He’s Fig. 2: see 10) defines: 
a first additional hole (He’s Figs. 7-8: e.g. 111) overlapping the first line area (He’s Figs. 7-8: see portion of 111 overlapping 21) and defined from the rear surface of the base member with a certain depth (He’s Figs. 4, 8 and par. 55: through-hole); and 
a second additional hole (He’s Fig. 7: e.g. 111 but on 22 of Fig. 2) overlapping the second line area (He’s Fig. 7 also represents a touch electrode 22 upon combination with par. 46) and defined from the front surface of the base member with a certain depth (He’s Figs. 4, 8 and par. 55: through-hole).
It would also have been obvious to one of ordinary skill in the art that He’s Fig. 7 is representative of the second line area 22 (He’s Fig. 2) in order to obtain the predictable result of already disclosed embodiments where both touch electrodes are mesh and include holes (He’s par. 46).

Claims 12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Wu as applied above, in further view of Park et al. in US 2021/0352814 (hereinafter Park).

Regarding claim 12, He in view of Wu fail to disclose wherein the through-hole comprises a first through-hole and a second through-hole which have different widths from each other. However, in the same field of endeavor of foldable displays with holes for stress relief, Park discloses a through-hole (Park’s Fig. 3 per par. 67: H1 equivalent to 11 of He’s Figs. 3-4) comprises a first through-hole (Park’s Fig. 3 and par. 93: H1-1) and a second through-hole (Park’s Fig. 3 and par. 93: H1-2) which have different widths from each other (Par’s Fig. 3 and par. 93, 98, 102-103).
Therefore, it would have been obvious to one of ordinary skill in the art, that He’s through-hole (He’s Figs. 3-4: see 11) would comprise holes of different widths (as taught by Park), in order to obtain the benefit of minimizing a distribution of compressive stress that is changed depending on the curvature size (Park’s Figs. 2-3 and par. 104).

Regarding claims 14 and 24, He in view of Wu fail to disclose wherein the through-hole has a depth equal to or greater than about 10 micrometers and equal to or smaller than about 50 micrometers in a third direction, the third direction crossing the first direction and the second direction.
However, in the same field of endeavor of foldable displays with holes for stress relief, Park discloses the thickness of a base member to be 0.0mm to 2mm (Park’s par. 109).  Furthermore, MPEP 2144.05 discloses that a prima facie case of obviousness exists when the claimed ranges overlap the prior art ranges. 
Therefore, it would have been obvious to one of ordinary skill in the art, that He’s thickness would be the thickness disclosed by Park (Park’s par. 109) in order to obtain the predictable result of a known thickness for a base member including stress relief holes for a foldable device (Park’s Figs. 1-3 and par. 109). By doing such combination, He in view of Wu and Park disclose:
wherein the through-hole (He’s Figs. 3-4, 6-7: see 11 equivalent to H1 of Park’s Fig. 3) has a depth equal to or greater than about 10 micrometers and equal to or smaller than about 50 micrometers (He’s Fig. 4 and par. 55: through hole through base which has a thickness of 0.1-2mm or 10-200 micrometers per Park’s par. 109 and can be optimized to 50 micrometers as obviously overlapping ranges per MPEP 2144.05) in a third direction (He’s Fig. 4: depth), the third direction crossing the first direction and the second direction (He’s Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al. in US 2022/0308625 and Song et al. in US 2019/0204867 directed to holes in the substrate for stress relief during folding, Yang et al. in US 2018/0088713 and Her et al. in US 2016/0188098 directed to mesh electrodes for foldable displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621